DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 drawn to Group I defining the apparatus and system for filling a chambered package in the reply filed on October 27, 2020 is acknowledged.

Response to Arguments
	Examiner acknowledges the cancellation of claims 20-29.
Applicant’s arguments, see page 6 of the Remarks, filed February 2, 2021, with respect to the claim objections of claims 1-19 have been fully considered and are persuasive.  The claim objections of claims 1-19 has been withdrawn. 
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive. 
In regards to the Applicant’s argument that the wall of Conti does not define housing as presently recited seen on page 7 of the Remarks, the Examiner respectfully disagrees. Element 20 is the arc-shaped wall, which is referred to as Element 22 by the Applicant that is the endless belt in the reference, was used in the rejection of claims 1 and 10 for the housing. Housing is defined as “something that covers or protects such as a: a case or enclosure” (See: https://www.merriam-webster.com/dictionary/housing). The element does read on the claim language as it does cover a part of the carrying mechanism (8, Figure 1). Through the combination of Cloud and Conti, the Element 20 would have been the only item that would be modified into the apparatus of Cloud where additional . 
 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner respectfully disagrees that the motivation for Conti in the claim 1 rejection, seen on pages 7-8 of the Remarks, would not have been motivated to combine Conti and Cloud. The motivation of “to compress the packages to help form the packages into a disk and to level out the product” is valid. While Conti teaches that the pistons are used to help form the packages (Column 4, Lines 50-55), the housing (20, Figure 1) of Conti can still allow for helping the top seal and the pods stay put until they are released onto the delivery conveyor in addition to the vacuum pathways in Cloud. Compression of the chambered package would be taking place as the housing (20, Figure 1) would be in contact with the chambered package. This would provide a desired purpose for a person having ordinary skill in the art to have motivation to add the housing (20, Figure 1) of Conti into Cloud. 



In regards to the Applicant’s argument that the Hasegawa does not have a vertex toward the machine direction seen on page 8 of the Remarks, the Examiner respectfully disagrees. Hasegawa has the wiping material (18, Figure 1) at an angle where the vertex of the angle (See Annotated Figure 4 below) is in the machine direction (Figure 3, the arrow is the machine direction). The combination of Cloud and Hasegawa would have resulted in the wiping materials (57, 58, and 59, Figure 1) of Cloud to have the configuration of the wiping material (18, Figure 1) of Hasegawa where the function would not have been lost in Cloud. It is recommended that additional claim language is added to further define the angle having a vertex of the wiper. 








(Annotated by Examiner)

    PNG
    media_image1.png
    761
    730
    media_image1.png
    Greyscale


In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner respectfully disagrees that the motivation for Hasegawa, seen on pages 8-9 of the Remarks, would not have been motivated to combine Conti, Hasegawa, and Cloud. Conti was used to teach the housing (20, Figure 1) can extend away from the dispensing nozzle (2, Figure 1). As stated above, this combination would have resulted in Cloud having the housing of Conti attached to the dispensing nozzle (18, Figure 1).  Hasegawa taught .

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Additionally, please see the above responses to the arguments presented with the Applicant’s argument to hindsight seen on page 9 of the Remarks. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The above response covers the rejections for claims 2-18 seen on pages 9-10 of the Remarks. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "The apparatus of claim 0" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cloud (US 3218776 A) in view of Conti (US 7661248 B2) in further view of Hasegawa (US 4094344 A).
Regarding Claim 1:
Cloud discloses a packing method and apparatus that has:
A dispensing nozzle (18, Figure 1, the filling apparatus is the dispensing nozzle) defining a longitudinal opening (Figure 1, the dispensing nozzle is in the longitudinal direction) extending from a first end to 5a second end (See Annotated Figure 1 below), the first end of the dispensing nozzle receiving a medium (Figure 1, the dispensing nozzle receives medium from the top) and the second end of the dispensing nozzle (18, Figure 1) being angled relative to a perpendicular (Figure 1, the dispensing nozzle is angled perpendicular to the machine direction) of a machine 
at least one wiping material (57, 58, and 59, Figure 1) being configured to direct any of the quantity of the medium dispensed out of the second end of the dispensing nozzle, but not directed into the one or 20more chambered recess, into the one or more chambered recess (Column 5, Lines 63-75 to Column 6, Lines 1-6).
Cloud does not disclose:
A housing attachable to the dispensing nozzle about the second end, the housing defining a bottom surface extending away from the dispensing nozzle and adjacent to the 15carrying mechanism; and 
at least one wiping material that is arranged to define an angle having a vertex toward the machine direction about the bottom surface of the housing.
	Conti teaches a device for dosing and forming disks that has:
A housing (20, Figure 1, the wall is the housing) attachable to the dispensing nozzle (2, Figure 1, the station is the dispensing nozzle) about the second end (Figure 1, the second end is the bottom of the dispensing nozzle), the housing (20, Figure 1) defining a bottom surface extending away from the dispensing nozzle (2, Figure 1) and adjacent to the 15carrying mechanism (8, Figure 1).

	Cloud and Conti do not teach:
At least one wiping material that is arranged to define an angle having a vertex toward the machine direction about the bottom surface of the housing.
	Hasegawa teaches an apparatus for mending surface irregularities in wooden plates that has:
At least one wiping material (18, Figure 4) that is arranged to define an angle having a vertex (See Annotated Figure 4 below) toward the machine direction (Figure 3, the arrow on backup roller (4) is the machine direction) about the bottom surface of the housing (19, Figure 4, the presser plate is the housing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cloud and Conti to include at least one wiping material that is arranged to define an angle having a vertex toward the machine direction about the bottom surface of the housing as taught by Hasegawa with the motivation to level the material applied to the board so that it is flush with the board. It also would have been obvious to a person having ordinary skill in the art that the wiping material of Cloud could have a vertex as the wiping material of Hasegawa to have the wiping material go toward the machine direction and go about the bottom surface of the housing. 



(Annotated by Examiner)

    PNG
    media_image2.png
    566
    813
    media_image2.png
    Greyscale

Hasegawa, Figure 4
(Annotated by Examiner)

    PNG
    media_image1.png
    761
    730
    media_image1.png
    Greyscale


	Regarding Claim 2:


	Regarding Claim 3:
The above-discussed combination of Cloud, Conti, and Hasegawa accounts for this subject matter where Cloud discloses wherein the carrying mechanism (10, Figure 1) comprises a rotating drum (Column 2, Lines 50-56) having a cylindrical surface (Figures 1 and 3, the rotating drum is cylindrical).

Regarding Claim 4:
Cloud discloses:
Wherein the second end (Figure 1, the bottom of the dispensing nozzle is the second end) of the dispensing nozzle (18, Figure 1) is disposed at an angle between 0 degrees and 90 degrees (Figure 1, the second end is between 0 and 90 degrees relative to the center of the rotating drum) relative to the center of the rotating drum (10, Figure 1).
	Cloud, Conti, and Hasegawa do not teach:
Wherein the second end of the dispensing nozzle is disposed between about 10 degrees and about 95 degrees relative to a center of the rotating drum.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cloud, Conti, and Hasegawa to have the second end of the dispensing nozzle disposed between about 10 degrees and about 

Regarding Claim 5:
Cloud discloses:
Wherein the second end (Figure 1, the bottom of the dispensing nozzle is the second end) of the dispensing nozzle (18, Figure 1) is angled (Figure 1, the second end angled relative to the perpendicular of the rotating drum) relative to the perpendicular of the rotating drum (10, Figure 1).
	Cloud, Conti, and Hasegawa do not teach:
Wherein the second end of the dispensing nozzle is angled between about 20 degrees and about 80 degrees relative to the perpendicular of the machine direction of the carrying mechanism.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cloud, Conti, and Hasegawa to have the second end of the dispensing nozzle disposed between about 20 degrees and about 

	Regarding Claim 6:
	Cloud discloses:
		At least one wiping material (57, 58, and 59, Figure 5).
	Cloud and Conti do not teach:
Wherein the at least one wiping material is arranged to define the angle having the vertex toward the machine direction about the bottom surface of the housing between about 15 degrees and about 45 degrees.
	Hasegawa teaches: 
Wherein the at least one wiping material (18, Figure 4) is arranged to define the angle having the vertex (See Annotated Figure 4 above) toward the machine direction (Figure 3, the arrow on backup roller (4) is the machine direction) about the bottom surface of the housing (19, Figure 4, the presser plate is the housing).
	Cloud, Conti, and Hasegawa do not teach:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cloud, Conti, and Hasegawa to define the angle having a vertex toward  the machine direction about the bottom surface of the housing between about 15 degrees and about 45 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cloud, Conti, and Hasegawa would not operate differently with the claimed angle between 15 degrees and 45 degrees for the angle having a vertex toward the machine direction about the bottom surface of the housing. Further, applicant has places no criticality on the range claimed, indicating simply that the diameter “may’ be within the claimed ranges (specification page 11, Lines 28-31 to page 12, lines 1-5). 

	Regarding Claim 7:
	Cloud discloses:
There are three concentrically arranged wiping material (57, 58, and 59, Figure 5, the wiping materials are along the same axis).
	Cloud and Conti do not teach:

	Hasegawa teaches: 
Wherein the at least one wiping material (18, Figure 4) defining an angle having a vertex (See Annotated Figure 4 above) toward the machine direction (Figure 3, the arrow on backup roller (4) is the machine direction) about the bottom surface of the housing (19, Figure 4, the presser plate is the housing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cloud and Conti to include at least one wiping material that is arranged to define an angle having a vertex toward the machine direction about the bottom surface of the housing as taught by Hasegawa with the motivation to level the material applied to the board so that it is flush with the board. It also would have been obvious to a person having ordinary skill in the art that the three wiping materials of Cloud can be at an angle and toward the machine direction as seen in Hasegawa.
	Cloud, Conti, and Hasegawa do not teach:
Wherein there are three concentrically arranged wiping materials each defining an angle having a vertex toward the machine direction about the bottom surface of the housing, each angle being about 30 degrees.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cloud, Conti, and Hasegawa to define the each of the three angles of the wiping materials having a vertex toward  the machine direction about the bottom surface of the housing at about 30 degrees for since it has been held that “where the only difference between the prior art and the claims was a recitation 

	Regarding Claim 8:
The above-discussed combination of Cloud, Conti, and Hasegawa accounts for this subject matter where Conti teaches further comprising a tongue (21, Figure 1) extending opposite to the housing (20, Figure 1) 15and from the second end (Figure 2, the second end is the bottom of the dispensing nozzle (2)) of the dispensing nozzle (2, Figure 1), the tongue (21, Figure 1) being contoured to match a contour (Figure 1, the tongue (21) matches the contour of the drum (8)) of the surface of the carrying mechanism (8, Figure 1).

	Regarding Claim 10:
	Cloud discloses a packing method and apparatus that has:
A carrying mechanism (10, Figure 1) travelling in a machine direction (12, Figure 1) and having one or more 25chambered recess (11, Figures 1 and 3) defined about a surface thereof (Figure 3, the chambered recess (11) is on the surface of the carrying mechanism (10)); and 
a dispensing apparatus (Column 2, Lines 35-49, the apparatus is the packaging machine) comprising: 

at least one wiping material (57, 58, and 59, Figure 1) being configured to direct any of the quantity of the medium dispensed out of the second end of the dispensing nozzle, but not directed into the one or 20more chambered recess, into the one or more chambered recess (Column 5, Lines 63-75 to Column 6, Lines 1-6).
	Cloud does not disclose:
A housing attachable to the dispensing nozzle about the second end, the housing defining a bottom surface extending away from the dispensing nozzle and adjacent to the 15carrying mechanism; and 
at least one wiping material that is arranged to define an angle having a vertex toward the machine direction about the bottom surface of the housing.
Conti teaches a device for dosing and forming disks that has:
A housing (20, Figure 1, the wall is the housing) attachable to the dispensing nozzle (2, Figure 1, the station is the dispensing nozzle) about the second end (Figure 1, the second end is the bottom of the dispensing nozzle), the housing (20, Figure 1) defining a bottom surface extending away from the dispensing nozzle (2, Figure 1) and adjacent to the 15carrying mechanism (8, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cloud to include a housing attachable to the dispensing nozzle about the second end, the housing defining a bottom surface extending away from the dispensing nozzle and adjacent to the 15carrying mechanism as taught by Conti with the motivation to compress the packages to help form the package into a disk and level the product off.
	Cloud and Conti do not teach:
At least one wiping material that is arranged to define an angle having a vertex toward the machine direction about the bottom surface of the housing.
	Hasegawa teaches an apparatus for mending surface irregularities in wooden plates that has:
At least one wiping material (18, Figure 4) that is arranged to define an angle having a vertex (See Annotated Figure 4 below) toward the machine direction (Figure 3, the arrow on backup roller (4) is the machine direction) about the bottom surface of the housing (19, Figure 4, the presser plate is the housing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cloud and Conti to include at least one wiping material that is arranged to define an angle having a vertex toward the machine direction about the bottom surface of the housing as taught by Hasegawa with the motivation to level the 
Cloud, Figure 1
(Annotated by Examiner)

    PNG
    media_image2.png
    566
    813
    media_image2.png
    Greyscale

Hasegawa, Figure 4
(Annotated by Examiner)

    PNG
    media_image1.png
    761
    730
    media_image1.png
    Greyscale

Regarding Claim 11:
The above-discussed combination of Cloud, Conti, and Hasegawa accounts for this subject matter where Conti teaches wherein the second end of the dispensing nozzle (2, Figure 1) and the bottom surface of the housing (20, Figure 1) are each contoured to match a contour (Figure 1, the housing (20) and dispensing nozzle (2) match the contour of the carrying mechanism) of the surface of the carrying mechanism (8, Figure 1).

	Regarding Claim 12:
The above-discussed combination of Cloud, Conti, and Hasegawa accounts for this subject matter where Cloud discloses wherein the carrying mechanism (10, Figure 1) comprises a rotating drum (Column 2, Lines 50-56) having a cylindrical surface (Figures 1 and 3, the rotating drum is cylindrical).
	
	Regarding Claim 13:
Cloud discloses:
Wherein the second end (Figure 1, the bottom of the dispensing nozzle is the second end) of the dispensing nozzle (18, Figure 1) is disposed at an angle between 0 degrees and 90 degrees (Figure 1, the second end is between 0 and 90 degrees relative to the center of the rotating drum) relative to the center of the rotating drum (10, Figure 1).
	Cloud, Conti, and Hasegawa do not teach:
Wherein the second end of the dispensing nozzle is disposed between about 10 degrees and about 95 degrees relative to a center of the rotating drum.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cloud, Conti, and Hasegawa 

	Regarding Claim 14:
Cloud discloses:
Wherein the second end (Figure 1, the bottom of the dispensing nozzle is the second end) of the dispensing nozzle (18, Figure 1) is angled (Figure 1, the second end angled relative to the perpendicular of the rotating drum) relative to the perpendicular of the rotating drum (10, Figure 1).
	Cloud, Conti, and Hasegawa do not teach:
Wherein the second end of the dispensing nozzle is angled between about 20 degrees and about 80 degrees relative to the perpendicular of the machine direction of the carrying mechanism.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cloud, Conti, and Hasegawa 

	Regarding Claim 15:
Cloud discloses:
		At least one wiping material (57, 58, and 59, Figure 5).
	Cloud and Conti do not teach:
Wherein the at least one wiping material is arranged to define the angle having the vertex toward the machine direction about the bottom surface of the housing between about 15 degrees and about 45 degrees.
	Hasegawa teaches: 
Wherein the at least one wiping material (18, Figure 4) is arranged to define the angle having the vertex (See Annotated Figure 4 above) toward the machine direction (Figure 3, the arrow on backup roller (4) is the machine direction) about the bottom surface of the housing (19, Figure 4, the presser plate is the housing).
Cloud, Conti, and Hasegawa do not teach:
Wherein the at least one wiping material is arranged to define the angle having the vertex toward the machine direction about the bottom surface of the housing between about 15 degrees and about 45 degrees.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cloud, Conti, and Hasegawa to define the angle having a vertex toward  the machine direction about the bottom surface of the housing between about 15 degrees and about 45 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cloud, Conti, and Hasegawa would not operate differently with the claimed angle between 15 degrees and 45 degrees for the angle having a vertex toward the machine direction about the bottom surface of the housing. Further, applicant has places no criticality on the range claimed, indicating simply that the diameter “may’ be within the claimed ranges (specification page 11, Lines 28-31 to page 12, lines 1-5).

	Regarding Claim 16:
Cloud discloses:
There are three concentrically arranged wiping material (57, 58, and 59, Figure 5, the wiping materials are along the same axis).
	Cloud and Conti do not teach:

	Hasegawa teaches: 
Wherein the at least one wiping material (18, Figure 4) defining an angle having a vertex (See Annotated Figure 4 above) toward the machine direction (Figure 3, the arrow on backup roller (4) is the machine direction) about the bottom surface of the housing (19, Figure 4, the presser plate is the housing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cloud and Conti to include at least one wiping material that is arranged to define an angle having a vertex toward the machine direction about the bottom surface of the housing as taught by Hasegawa with the motivation to level the material applied to the board so that it is flush with the board. It also would have been obvious to a person having ordinary skill in the art that the three wiping materials of Cloud can be at an angle and toward the machine direction as seen in Hasegawa.
	Cloud, Conti, and Hasegawa do not teach:
Wherein there are three concentrically arranged wiping materials each defining an angle having a vertex toward the machine direction about the bottom surface of the housing, each angle being about 30 degrees.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cloud, Conti, and Hasegawa to define the each of the three angles of the wiping materials having a vertex toward  the machine direction about the bottom surface of the housing at about 30 degrees for since it has been held that “where the only difference between the prior art and the claims was a recitation 

Regarding Claim 17:
The above-discussed combination of Cloud, Conti, and Hasegawa accounts for this subject matter where Conti teaches further comprising a tongue (21, Figure 1) extending opposite to the housing (20, Figure 1) 15and from the second end (Figure 2, the second end is the bottom of the dispensing nozzle (2)) of the dispensing nozzle (2, Figure 1), the tongue (21, Figure 1) being contoured to match a contour (Figure 1, the tongue (21) matches the contour of the drum (8)) of the surface of the carrying mechanism (8, Figure 1).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cloud in view of Conti in further view of Hasegawa and Kawaguchi (US 4509568 A).
	Regarding Claim 9:
	Cloud discloses:
A second end (Figure 1, the bottom of the dispensing nozzle is the second end) of the dispensing nozzle (18, Figure 1).
	Cloud, Conti, and Hasegawa do not teach:

	Kawaguchi teaches a granular material processing apparatus that has:
Wherein the second end (39, Figure 8) of the dispensing nozzle (5, Figure 8) comprises a resilient material (48, Figure 8, the doctor blade is the resilient material that is located next to the second end that seals part of the dispensing nozzle (Column 10, Lines 50-56)) configured to directly interact with the carrying mechanism in order to 20direct the quantity of the medium (Column 10, Lines 29-44) into the one or more chambered recess (11, Figure 8) defined about the surface of the carrying mechanism (40, Figure 8, the drum is the carrying mechanism).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cloud, Conti, and Hasegawa to include wherein the second end of the dispensing nozzle comprises a resilient material configured to directly interact with the carrying mechanism in order to 20direct the quantity of the medium into the one or more chambered recess defined about the surface of the carrying mechanism as taught by Kawaguchi with the motivation to seal the opening of the duct to prevent granular material from going out of the filling hole and to fill the filling hole with a predetermined amount of granular material. 

	Regarding Claim 18:
Cloud discloses:
A second end (Figure 1, the bottom of the dispensing nozzle is the second end) of the dispensing nozzle (18, Figure 1).
Cloud, Conti, and Hasegawa do not teach:
Wherein the second end of the dispensing nozzle comprises a resilient material configured to directly interact with the carrying mechanism in order to 20direct the quantity of the medium into the one or more chambered recess defined about the surface of the carrying mechanism.
	Kawaguchi teaches a granular material processing apparatus that has:
Wherein the second end (39, Figure 8) of the dispensing nozzle (5, Figure 8) comprises a resilient material (48, Figure 8, the doctor blade is the resilient material that is located next to the second end that seals part of the dispensing nozzle (Column 10, Lines 50-56)) configured to directly interact with the carrying mechanism in order to 20direct the quantity of the medium (Column 10, Lines 29-44) into the one or more chambered recess (11, Figure 8) defined about the surface of the carrying mechanism (40, Figure 8, the drum is the carrying mechanism).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cloud, Conti, and Hasegawa to include wherein the second end of the dispensing nozzle comprises a resilient material configured to directly interact with the carrying mechanism in order to 20direct the quantity of the medium into the one or more chambered recess defined about the surface of the carrying mechanism as taught by Kawaguchi with the motivation to seal the opening of the duct to prevent granular material from going out of the filling hole and to fill the filling hole with a predetermined amount of granular material. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cloud in view of Conti in further view of Hasegawa, Chung (US 4375146 A), and Driessen (US 2007/0084520 A1).
Cloud discloses:

Cloud, Conti, and Hasegawa do not teach:
Further comprising a controller configured to control the 15dispensing apparatus to dispense the quantity of the medium into the one or more chambered recess defined about the surface of the carrying mechanism when the one or more chambered recess is substantially aligned with the second end of the dispensing nozzle.
Chung teaches a continuous rotary machine for packages of laminated sheet material that has:
The 15dispensing apparatus (Abstract) to dispense the quantity of the medium (Column 6, Lines 19-31, the pump reservoir (26) delivers metered quantities of the medium) into the one or more chambered recess (18, Figure 4) defined about the surface of the carrying mechanism (10, Figure 4) when the one or more chambered recess (18, Figure 4) is substantially aligned with the second end (Figure 4, the tip is the end of the filling nozzle (24)) of the dispensing nozzle (24, Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cloud, Conti, and Hasegawa to include the 15dispensing apparatus to dispense the quantity of the medium into the one or more chambered recess defined about the surface of the carrying mechanism when the one or more chambered recess is substantially aligned with the second end of the dispensing nozzle as taught by Chung with the motivation to stop filling medium through the filling nozzle when the metered quantity is delivered to allow for the proper final sealing of the packages. 
Cloud, Conti, Hasegawa, and Chung do not teach:
Further comprising a controller configured to control the 15dispensing apparatus to dispense the quantity of the medium into the one or more chambered recess defined about the 
	Driessen teaches an apparatus for dispensing material volumetrically and based on a stored formula that has:
Further comprising a controller (107, Figure 8, the control device is the controller) configured to control the 15dispensing apparatus (Paragraph [0151], the controller controls the stepper motor that dispense) to dispense the quantity of the medium into a receptacle (115, Figure 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cloud, Conti, Hasegawa, and Chung to include further comprising a controller configured to control the 15dispensing apparatus to dispense the quantity of the medium into a receptacle as taught by Driessen with the motivation to dispense a desired amount or recipe by controlling the stepper motor based on the client’s wishes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jackels (US 8590582 B2) teaches an apparatus for transferring particulate matter that has a dispensing nozzle, housing, chambered recesses, a carrying mechanism, and a tongue.
Fowler (US 8662880 B2) teaches a continuous motion rotating thermoforming of soluble pouches that has a dispensing nozzle, chambered recesses, and a carrying mechanism.
Rapparini (US 2011/0016834 A1) teaches a machine for packaging capsules that has a dispensing nozzle, chambered recesses, and a carrying mechanism.

Cloud 2 (US 2546059 A) teaches a method and apparatus for preparing and using sheet material that has a dispensing nozzle, a carrying mechanism, and chambered recesses. 
Debay (US 1524915 A) teaches an apparatus for forming blocks that has a dispensing nozzle, a wiping material, a carrying mechanism, and chambered recesses. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STEPHANIE A SHRIEVES/
Examiner, Art Unit 3753                                                                                                                                                                                                        

/Timothy P. Kelly/
Primary Examiner, Art Unit 3753